Citation Nr: 1740839	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant (surviving spouse)



ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970, to include service in the Republic of Vietnam.  He died in May 2002.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  VA jurisdiction is transferred to RO in San Diego, California.

The Board notes that that the Veteran did not have a pending claim at the time of his death.


FINDINGS OF FACT

1.  The Veteran died in May 2002 and the death certificate recorded the cause of his death as respiratory failure due to metastatic adenocarcinoma (primary site unknown) and due to cancer of the brain (seizures due to cancer of the brain is listed as contributing to the Veteran's death).

2.  At the time of his death, the Veteran was not service connected for any disabilities.

3.  The probative evidence of record does not establish that the Veteran's respiratory failure due to metastatic adenocarcinoma and cancer of the brain (to include as a result of his presumed herbicide agent exposure) began during or was otherwise caused by his military service.

4.  The Veteran's lung cancer metastasized from renal cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided; and neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and private treatment records have been obtained.  Additionally, at a November 2016 Board hearing, the Appellant testified before the undersigned.  A copy of the hearing transcript is associated with the claims file.
A November 2012, VA medical opinion was provided (the report of which have been associated with the claims file), which the Board finds to be adequate for evaluation purposes.  Moreover, the Appellant has not objected to the adequacy of the medical opinion as provided during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

Service Connection for Cause of Death

The Veteran died in May 2002.  In May 2010, the Appellant filed a claim for Dependency and Indemnity Compensation (DIC).  At the time of death, the Veteran did not have any service connected disabilities or any other pending claims.  A September 2010 rating decision denied the Appellant's claim for service connection for cause of death, and a November 2012 Statement of the Case continued the denial.  The Appellant appeals.  Specifically, the Appellant contends that the Veteran died from lung cancer, which should be presumed to be service connected because he is presumed to have been exposed to herbicide agents while serving in Vietnam.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran served honorably on active duty from June 1969 to December 1970.  Information from the National Personnel Records (NPRC) confirms that the Veteran served in the Republic of Vietnam from November 1969 to December 1970.  Hence, he is presumed to have been exposed to herbicide agents in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

Turning to the medical evidence, the Veteran's service treatment records, April 1969 enlistment, and December 1970 discharge medical examination reports do not include any complaints, treatment or diagnosis of respiratory failure, brain, lung or seizure disorders while in service.  

In March 2002, a hospital admission report noted that the Veteran's chronic asthmatic bronchitis occurred after an upper respiratory infection that started about a year prior to the admission date (2001).  An April 2002 magnetic resonate imaging (MRI) report noted that the Veteran had a solitary lesion adjacent to the left motor strip (brain).

In March 2002, a hospital discharge summary reported that CT scanning revealed lesions throughout the lung and liver suggestive of metastatic cancer.  A 10-cm lesion at the left adrenal gland was noted as suspicious for a primary cancer.

In March 2002, a private discharge medical professional reported that metastatic cancer was suspected and opined that a differential diagnosis would also include metastatic lung cancer.

In April 2002, an emergency department transfer report noted that the Veteran was in the Intensive Care Unit.  The Veteran was assessed with acute seizures and known metastatic brain tumor.  An April 2002, private discharge summary diagnosed the Veteran with renal cell carcinoma with metastases to the brain as well as the lung.  The report referrers to an April 2002 tissue diagnosis from a biopsy by interventional radiology of the lung.  The testing suggested a finding of renal cell carcinoma as the primary.  The April 2002 private discharge doctor consulted with pathology regarding the lung biopsy and pathology opined that the adrenal gland (cancer)probably represents the same disease (renal cell carcinoma).  

In April 2002, a private medical oncology hospital consultation, private neurology hospital consultation and radiation Oncologist, all concluded that the Veteran is diagnosed with metastatic disease with a left parietal (brain) mass or lesion.  The private oncology consultation and private radiation Oncologist also reported that the Veteran had multiple lung lesions or lung metastases.

The Veteran was discharged from the hospital in April 2002, and in May 2002, he passed away.  The private treatment notes do suggest any association between the Veteran's diagnosed adrenal gland cancer/renal cell carcinoma, with metastases to the brain and lung, with his period of service.  

In November 2012, a VA examiner reviewed the Veteran's claims file and provided a medical opinion, opining that it is less likely than not that the Veteran's (metastasized) lung cancer incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner noted the private discharge doctor's indication in April 2002 that the Veteran was diagnosed with renal (kidney) cell carcinoma that metastasized to the lung and the brain, and that he had a lung biopsy showing that the lung mets were from the kidney and not a cancer originating in the lung.  Thus, the examiner concluded that the Veteran's death was caused by kidney cancer that spread to the lung and brain and not due to lung cancer or from lung cancer spreading to the brain.

Here, the Veteran's death certificate reports that his death was caused by respiratory failure from metastatic adenocarcinoma and due to cancer of the brain.  There is no indication in the record that the private medical professionals or the 2012 VA examiner attributed the Veteran's cause of death to his military service, or that it manifested to a compensable degree within one year of release from active duty.  Rather, the Appellant suggest that the Veteran's herbicide agent exposure during service caused the Veteran's metastasized lung cancer, which caused his death.  Although the evidence of record did note that the Veteran was diagnosed with multiple lung lesions or metastases, the private medical professionals and the VA examiner ultimately concluded, that the Veteran's lung cancer was due to renal cell carcinoma or adrenal gland cancer with metastases to the brain as well as the lung.  

Moreover, the Veteran underwent a specific test in order to determine his primary cancer.  A biopsy of his lung was examined and the results ruled out lung cancer as the Veteran's primary cancer.  Pathology also ruled out lung cancer as the Veteran's primary cancer.  Thus, the evidence of record indicates that the Veteran's lung cancer resulted from metastatic disease and there is no evidence in the record from the VA examiner or any private medical professional that remotely suggest that lung cancer was the Veteran's cause of death or the Veteran's primary cancer.

Service connection for the cause of the Veteran's death requires that the Veteran's respiratory failure from metastatic adenocarcinoma, cancer of the brain and seizures due to the brain cancer is either directly or presumptively linked to his time in active service.  Although, the evidence of record verifies that the Veteran served in the Republic of Vietnam and exposure to herbicide agents is presumed, the Veteran's respiratory failure from metastatic adenocarcinoma, cancer of the brain and seizures due to his brain cancer, are not conditions granted a presumption of service connection due to herbicide agent exposure.  They are not listed as diseases  associated with exposure to certain herbicide agents.  38 C.F.R. §3 309(e).  

In addition, the evidence of record fails to establish that the Veteran's respiratory failure from metastatic adenocarcinoma, cancer of the brain and seizures from his brain cancer either began during or was otherwise caused by his active service.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of his STRs does not show evidence of symptoms, treatment, or diagnosis of respiratory failure, metastatic adenocarcinoma, and cancer of the brain or seizure conditions during his active service or even for years after service.  As such, there is no evidence to suggest that any of these disabilities that caused or contributed to the Veteran's death began during his active service or causally linked to his active service.

Consideration has been given to the Appellant's assertions that the Veteran's respiratory failure, was due to lung cancer and a result of his active service, to include as due to herbicide agent exposure.  The Appellant is, clearly competent to report symptoms of lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, determining the etiology of is not readily amenable to mere lay testimony.  Rather, such would require medical training and expertise.  See Jandreau, 492 F.3d 1372, 1377.

Furthermore, the Appellant has not provided any medical opinion to support direct or a presumptive service contention.  Rather, she suggested in her appeal that if metastatic adenocarcinoma, and cancer of the brain is not presumptively related to herbicide exposure, then respiratory cancers, including cancer of the lung, are indeed presumptively related to service.  Thereby, claiming that service connection should be awarded for the Veteran's respiratory failure due to metastatic lung cancer.

While the Veteran was noted to have lung, cancer at the time of his death, the evidence shows that the Veteran was actually diagnosed with renal cell carcinoma and cancer of the brain that metastasized to his lungs.  Service connection for cause of death due to cancer on a presumptive basis may only be established if the cancer in consideration is the "primary" or originating site of the cancer.  The evidence of record does not include or suggest a finding that the Veteran's lung cancer was his primary cancer.

In this case, a presumptive service connection cannot be established for lung cancer where Veteran's primary cancer ( renal or adrenal gland cancer) has metastasized to the lung.  See VA General Counsel Precedent Opinion dated May 2, 1997 (noting that it is well established that a primary cancer of one organ may metastasize into other organs causing secondary tumors in those organs).  "Metastasis" is the transfer of disease from one organ or part to another not directly connected with it.  By definition, metastasis would represent the progress of the non-service connected primary cancer and evidence that a secondary cancer resulted from metastasis of a primary cancer would be affirmative evidence that the secondary cancer was not the result of some other cause such as herbicide exposure.  

As discussed above, the weight of the evidence does not establish that the Veteran's respiratory failure due to metastatic adenocarcinoma and cancer of the brain (to include as a result of his presumed herbicide agent exposure) began during or was otherwise caused by his military service, and there is no other basis upon which to afford service connection.  

Accordingly, the criteria for service connection have not been met, and the claim is denied.

The Board is sympathetic towards the Appellant's claim, and is sincerely appreciative of the Veteran's service.  Unfortunately, the Board is ultimately bound by the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits because it might perceive the results to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425(1994).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


